   Case 3:17-cv-00601-MHL Document 187-4 Filed 03/21/20 Page 1 of 1 PageID# 2984




 From:       "Jason Goodman" <truth@crowdsourcethetruth.org>
 Date:       Monday, December 09, 2019 6:49 PM
 To:         "Steven Biss" <stevenbiss@earthlink.net>
 Subject:    Re: Plaintiffs' Memorandum in Opposition to Goodman Motion to Disqualify

Pretty weak response, I hope you’re ready to be disqualified. You are pathalogically unethical and unfit
to practice law. Where is the high tail email that never followed your message from weeks ago?

      On Dec 9, 2019, at 4:53 PM, Steven S. Biss <stevenbiss@earthlink.net> wrote:

      All,

      Please see attached.


      Steven S. Biss
      (Virginia State Bar # 32972)
      300 West Main Street, Suite 102
      Charlottesville, Virginia 22903
      Telephone (804) 501-8272
      Facsimile: (202) 318-4098
      Email: stevenbiss@earthlink.net
      Email: stevensbiss@protonmail.ch
      www.linkedin.com/in/steven-s-biss-6517037

      IRS Circular 230 Disclosure: To ensure compliance with requirements imposed by the IRS,
      any tax advice that may be contained in this communication (including any attachments)
      is not intended or written to be used, and cannot be used, for the purpose of (i) avoiding
      any penalties under the Internal Revenue Code or (ii) promoting, marketing or
      recommending to another party any transaction(s) or tax-related matter(s) that may be
      addressed herein.

      This communication (including any attachments) may contain legally privileged and
      confidential information intended solely for the use of the intended recipient. If you are
      not the intended recipient, immediately stop reading this email and delete it from your
      system.

      <Memorandum in Opposition to Motion to Disqualify - 12.9.19.pdf><Declaration of
      Robert David Steele.pdf>
